Citation Nr: 0717383	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to payment of attorney fees from past-due 
benefits calculated in the amount of $9,123.28.

2.  Entitlement to payment of attorney fees from past-due 
benefits calculated in the amount of $7,525.40.

(The issue of entitlement to increased initial evaluations 
for post-traumatic stress disorder (PTSD) will be addressed 
in a separate appellate decision.)



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February and November 2005 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that determined that the veteran's 
former attorney was entitled to payment of attorney fees for 
past-due benefits and withheld 20 percent of the veteran's 
past-due benefits as representing the maximum attorney fee 
payable.



FINDINGS OF FACT

1.  The May 2000 fee agreement between the veteran and his 
former attorney met the basic statutory and regulatory 
requirements for payment of attorney fees for past-due 
benefits.  

2.  After the United States Court of Appeals for Veterans 
Claims vacated the Board's October 1999 decision that denied 
the benefit sought on appeal, and the Board returned the case 
to the RO for additional development in February 2002, the 
veteran terminated his contractual relationship with his 
attorney in June 2002.  

3.  A BVA decision dated in November 2004 granted service 
connection for PTSD, and a January 2005 rating decision 
resulted in past-due benefits being paid to the veteran 
between December 10, 1992, and January 28, 2005, and the RO 
withheld 20 percent of the past-due benefits awarded, 
calculated in the amount of $9,123.28, as representing the 
maximum attorney fees payable.

4.  In March 2005, the veteran, without representation, 
initiated an appeal of the initial evaluation assigned by the 
January 2005 rating decision.

5.  A September 2005 rating decision increased the evaluation 
for the veteran's PTSD, resulted in past-due benefits being 
paid to the veteran between June 1, 1995, and September 20, 
2005, and the RO withheld 20 percent of the past-due benefits 
awarded, calculated in the amount of $7,525.40, as 
representing the maximum attorney fees payable.

6.  The veteran's former attorney had no involvement in and 
provided no representative assistance to the veteran in 
connection with the veteran's appeal from the initial 
evaluations assigned by the RO by the January 2005 rating 
decision.


CONCLUSIONS OF LAW
 
1.  The requirements for payment of attorney fees from past-
due benefits calculated in the amount of $9,123.28, for the 
period of time between December 10, 1992, and January 28, 
2005, have been met.  38 U.S.C.A. § 5904 (West 2002); 
38 C.F.R. § 20.609 (2006).

2.  The requirements for payment of attorney fees from past-
due benefits calculated in the amount of $7,525.40, for the 
time period between June 1, 1995, and September 20, 2005, 
have not been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. 
§ 20.609 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter Board is required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations had 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board observes that the 
veteran and his former attorney do not appear to have been 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) in 
connection with this appeal.  However, the Board finds that 
it is the law, and not the evidence that is dispositive in 
this case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and as 
such, notice is not required in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or 
development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).  

The Board's review discloses that this case involves the 
application of the VA's law and regulation pertaining to the 
payment of attorney fees from past-due benefits to the 
undisputed facts set forth below.  No amount of notice or 
assistance provided to the veteran or his former attorney 
would change the result.  Therefore, the Board will proceed 
with a decision in this matter and avoid unnecessary delay in 
resolving this appeal.

A review of the facts in this case discloses that the veteran 
filed a claim for service connection for PTSD on December 10, 
1992.  That claim was initially denied by the RO, and that 
denial was upheld by a BVA decision dated in October 1999.  
In May 2000, the veteran entered into an attorney fee 
contract with his former attorney that met the basic 
requirements for payment of attorney fees by the VA directly 
to an attorney from past-due benefits.  The total fee payable 
did not exceed 20 percent of the total amount of past-due 
benefits; the amount of the fee was contingent on whether or 
not the claim was resolved in a manner favorable to the 
veteran; and the award of past-due benefits resulted in a 
cash payment to the veteran from which the fee may be 
deducted.  38 U.S.C.A. § 5904 (d) (West 2002); 38 C.F.R. 
§ 20.609 (h) (2006).  

The veteran's former attorney then initiated an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
and in February 2001, the Court vacated the Board's decision 
and returned the case to the Board for further adjudication.  
In February 2002, the Board returned the case to the RO for 
additional development.  Shortly thereafter, the veteran 
terminated his attorney's employment in June 2002.  The Board 
subsequently granted service connection for PTSD in a 
November 2004 decision, and a January 2005 rating decision 
resulted in past-due benefits being paid to the veteran 
between December 10, 1992, and January 28, 2005 when the RO 
implemented the Board's decision and assigned initial 
disability evaluations for the veteran's PTSD between those 
dates.  The RO then withheld 20 percent of the award of past-
due benefits, calculated in the amount of $9,123.28, as 
representing the maximum attorney fees payable to the 
veteran.  Both the veteran and his former attorney were 
notified of this action.

After receiving notice of the January 2005 rating decision, 
the veteran expressed disagreement with the initial 
evaluations assigned by that rating decision and initiated an 
appeal without assistance of any representative.  A rating 
decision dated in September 2005 increased the evaluation for 
the veteran's PTSD from 30 percent to 50 percent from June 1, 
1995.  This resulted in additional past-due benefits being 
paid to the veteran, and the RO withheld 20 percent of that 
award, calculated at $7,525.40, as representing the maximum 
attorney fees payable.  Both the veteran and his former 
attorney were notified of this action.

Based on this record, the Board finds that the veteran's 
former attorney is entitled to payment of 20 percent of past-
due benefits awarded to the veteran for the period of time 
from December 10, 1992, and January 28, 2005, calculated in 
the amount of $9,123.28.  While the Board acknowledges that 
the veteran appears to be dissatisfied with the quality of 
representative assistance he received from his former 
attorney, the fact remains that the veteran's former attorney 
was instrumental in having the Board's October 1999 decision 
vacated and the case returned to the RO for additional 
development, which eventually led the Board to grant service 
connection in a November 2004 decision.  Since the veteran's 
attorney did provide legal services which resulted in the 
Board's original decision being vacated by the Court and the 
case being returned to the RO for additional development that 
eventually led to the grant of service connection, the Board 
finds that he is entitled to the past-due benefits calculated 
in the $9,123.28 based on the initial grant of service 
connection and the corresponding assignment of an initial 
disability evaluation.  

With respect to the past-due benefits calculated in the 
amount of $7,525.40, based on the subsequent September 2005 
rating decision, the Board finds that the veteran's former 
attorney is not entitlement to those attorney fees.  While 
the Board acknowledges that under 38 C.F.R. § 20.609(h)(3)(i) 
if an increased evaluation is subsequently granted as a 
result of an appeal of the disability evaluation initially 
assigned by the RO, the attorney will be paid a supplemental 
payment based on the increase granted on appeal, to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting 
the increase.  However, such an award is only permitted if 
"the attorney at law represents the claimant or appellant in 
that phase of the claim. . . ." § 20.609(h)(3)(i).  

Since the record clearly reflects that the attorney's 
employment was terminated in June 2002, and that he had no 
involvement in the appeal initiated by the veteran following 
the January 2005 rating decision, the Board finds that he is 
not entitled to payment of the attorney fees withheld from 
the past-due benefits generated by the September 2005 rating 
decision.  Therefore, the veteran's former attorney is not 
entitled to attorney fees calculated in the amount of 
$7,525.40.


ORDER

Payment of attorney fees for past-due benefits calculated in 
the amount of $9,123.28, is granted.

Payment of attorney fees for past-due benefits calculated in 
the amount of $7,525.40, is denied.




                    
_________________________________________________
	ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


